Title: To Thomas Jefferson from David Bailie Warden, 15 October 1806
From: Warden, David Bailie
To: Jefferson, Thomas


                        
                            Sir,
                            Paris, 15 October, 1806
                        
                        I have the honor of transmitting for you two works of Mr. Lasteyrie on the Spanish breed of Sheep,
                            accompanied with a letter addressed to you by the author. He wishes much that they may appear, in the United States, in an
                            English dress.
                        Mr. Lasteyrie is member of the agricultural, and other Societies of Paris, and has done much for the
                            improvement of Science.
                        I also inclose the first No. of a periodical work; destined to
                            give an account of the literature of the United States.—Mr. Lasteyrie’s criticism of Parkinson’s work, and other articles,
                            will, if I mistake not, be acceptable to Americans. 
                  I am, Sir, with high respect, Your most obedient and humble Servt
                        
                            D. B. Warden
                            
                        
                    